--------------------------------------------------------------------------------

Exhibit 10.1

[exhibi1.jpg]

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of December 1, 2010, and is
by and between China Biologic Products, Inc., a Delaware corporation, with
executive offices at No. 14 East Hushan Road, Tai’an City, Shandong, People’s
Republic of China 271000 (hereinafter referred to as the “Company”), and Mr.
Stanley Lau (hereinafter referred to as the “Executive).”

BACKGROUND

The Board of Directors of the Company (the “Board”) desires to appoint the
Executive as its President, to perform the duties of such persons as determined
by the Board and Mr. Lau desires to be so appointed for such position and to
perform the duties required of such positions in accordance with the terms and
conditions of this Agreement.

AGREEMENT

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Executive hereby agree as follows:

(1)

APPOINTMENT

       

The Company shall employ the Executive and the Executive shall serve the Company
as the President and Chief Operating Officer of the Company.

        (2)

DURATION

       

The employment of the Executive hereunder shall commence on December 1, 2010
(the “Commencement Date”) and shall continue thereafter until the Executive’s
removal or resignation. in accordance with the provisions of this Agreement.

        (3)

DUTIES

        (a)

The Executive shall:

        (i)

serve as a the President of the Company and shall discharge and perform all his
duties as such and discharge and perform such other duties as the Company may
from time to time assign to him;

        (ii)

devote himself and his attention to the business of the Company as shall
reasonably required for the due discharge and performance of his duties
hereunder;


--------------------------------------------------------------------------------


(iii) in all respects observe and comply with all relevant laws, regulations,
rules, code of conducts, guidelines, procedures, restrictions, directions for
the time being in force applicable to and governing the regulated activities of
the Company and all such regulations, rules, code of conducts, guidelines,
procedures, restrictions, directions from time to time imposed by the Company
relating to or in respect of the Company’s business and/or the Executive’s
duties hereunder; and         (iv)

use all reasonable endeavors to promote the best interests of the Company and
its business.

        (b)

The Executive shall attend at the office of the Company or at such other places
as his duties or as the Company may require and shall not absent himself during
the normal working hours except in the case of illness or incapacity.

        (4)

REMUNERATION AND TAX

        (a)

During the continuance in force of his employment hereunder, the Company will
pay the Executive an annual compensation of RMB 1,300,000 (approximately
$192,010), with a monthly salary of RMB 100,000 and annual cash bonus of one
month extra salary (the “Cash Bonus”). The salary will be paid in monthly
installments in arrears, before the fifteenth day of the following month,
subject to such necessary adjustment if the Executive has not worked for a
complete month for any particular month. The Cash Bonus will be paid in
conjunction with the Executive’s salary in the last calendar month, subject to
such necessary adjustment (prorated for actual months worked) if the Executive
has not worked for a complete calendar year.

        (b)

The executive will be eligible to receive an option to purchase 25,000 shares of
the Company’s common stock under the Company’s 2008 Equity Incentive Plan (the
“Plan”), on the two-month anniversary following the Commencement Date, at an
exercise price equal to the fair market value of the Company’s common stock on
the date of the grant (the “Option”). The Option will be evidenced by an Option
Agreement as contemplated by the Plan, which will govern the Option,
notwithstanding any other provision in this Agreement. If granted, the Option
will vest on a quarterly basis over twelve months, with the first portion
vesting on February 1, 2011.

        (c)

The Executive will be reviewed by the Board, not less than annually, and in
connection with such review, will be eligible for the following performance
bonus on December 31st of each year, based on defined targets determined by the
Board:

        (i) In each of the 5 years following the date of this Agreement,the
Executive will be eligible to receive an option to purchase 50,000 shares of the
Company’s common stock, at an exercise price equal to the fair market value of
the Company’s common stock on the date of the grant under the Plan, If granted,
the Option will vest on a quarterly basis over twelve months, with the first
portion vesting on March 31, 2011); and         (ii) In each of the 5 years
following the date of this Agreement, the Executive will also be eligible to
receive as a performance bonus, 10,000 restricted shares of the Company’s common
stock under the Plan (the “RSA”), to be evidenced by a Restricted Stock Award
Agreement as contemplated by the Plan, which will govern the RSA,
notwithstanding any other provision in this Agreement. If granted, the RSA will
vest in equal portions on a quarterly basis, with the first portion vesting on
March 31st of the year immediately following the year that such bonus is
granted.

- 2 -

--------------------------------------------------------------------------------


(d)

The Executive shall be responsible for his own salary and/or income tax
liabilities wherever and whenever imposed upon or resulting from his employment
and in respect of all his income hereunder.

      (5)

EMPLOYEE BENEFITS

      (a)

The Company agrees to bear the cost of two monthly round trip air tickets
between Shanghai and the Company’s executive offices; should the trip last more
than 2 hours, Mr. Lau will be eligible for taking business or first class,
provided, however, that such trips shall be taken at such times and intervals as
may be agreed by the Company having regard to the workload of the Mr. Lau and
needs of the Company.

      (b)

The Executive will be covered under the Company’s Directors and Officers
Insurance Policy, subject to the terms and conditions governing such policy, and
any other policy offered in the future to executives of the Company.

      (c)

The Company agrees to purchase and place at the Executive’s disposal, an
automobile valued at approximately RMB 200,000, for the Executive’s use in
connection with his performance of his duties hereunder, and shall reimburse all
reasonable business-related expenses incurred in connection with the operation
of such automobile, upon the production of such receipts and vouchers as the
Company may require from time to time.

      (6)

ANNUAL LEAVE

      (a)

The Executive shall follow the Company’s policy in taking eligible paid leave
per annum in addition to the normal statutory holidays. Leave is to be taken at
such times and intervals as may be agreed by the Company having regard to the
workload of the Executive and needs of the Company.

      (b)

Accumulation of leave is permitted and leave not taken in any year shall be
carry-forward to the next year.

      (7)

BUSINESS EXPENSES

     

The Company will reimburse the Executive all out-of-pocket expenses necessarily
incurred by the Executive in the discharge and performance of his duties
hereunder upon production of such appropriate receipts or vouchers as the
Company may reasonably require from time to time.

      (8)

NON-DISCLOSURE

      (a)

The Executive shall not either during the continuance of his employment
hereunder or thereafter except in the proper course in discharge and performance
of his duties hereunder divulge to any person whosoever or company whatsoever
and shall use his best endeavors to prevent the unauthorized publication or
disclosure of any information concerning the business or finances of the Company
or any of its clients or customers or any of the organizations, dealings,
transactions, operations, practice or affairs of the Company or any of its
clients or customers which may come to his knowledge during or in the course of
his employment hereunder.

- 3 -

--------------------------------------------------------------------------------


(b)

The Executive hereby acknowledged that, the computer systems and any other
assets of the Company or any other member of the Company is the exclusive
property of the Company (including without limit, the software and all
information stored therein). All the Executive’s work products as well as data,
information and documentation in such computer systems, including but without
limit, intellectual property rights, shall remain the sole and exclusive
property of the Company and disclosure, retention or destruction of such any of
such products, data, information or documentation is hereby prohibited.

      (9)

RESTRICTION AFTER TERMINATION

      (a)

Upon the termination of his employment hereunder for any cause or by any means
whatsoever, the Executive shall not for a period of 45 days next thereafter,
directly or indirectly, (i) canvass or solicit by any means whatsoever for
himself or any other person, firm or company, any person or company who shall at
any time during the continuance of his employment hereunder have been a client
or customer of the Company or any other member of the Company or endeavor to
take away such client or customer from the Company or any of its Subsidiaries or
Affiliates, or (ii) solicit or encourage any employee of the Company or any of
its Subsidiaries or Affiliates to leave the employ of the Company or such other
member of the Group.

      (b)

After the termination of his employment hereunder for any cause or by any means
whatsoever, the Executive shall not at any time or for any purpose use the name
of the Company or any other member of the Company in connection with his own or
any other name in any way calculated to suggest that he is or has been connected
with the business of the Company or any of its Subsidiaries or Affiliates nor in
any way hold himself out as having or having had any such connection and shall
not use any information concerning the Company or any of its Subsidiaries or
Affiliates which he may have acquired in the course of or as incident to his
employment hereunder for his own benefit or to the detriment or intended or
probable detriment to the Company or any of its Subsidiaries or Affiliates.

     

For purposes of this Agreement, “Subsidiary” shall mean any person or entity as
to which the Company, directly or indirectly, owns or has the power to vote, or
to exercise a controlling influence with respect to, fifty percent (50%) or more
of the securities of any class of such person, the holders of which class are
entitled to vote for the election of directors (or persons performing similar
functions) of such person; and “Affiliate” shall mean any person that, directly
or indirectly, controls or is controlled by, or is under common control with the
Company

      (10)

NON-COMPETITION

     

During the course of the Executive’s employment hereunder. the Executive shall
not without the prior approval of the Company engage or be concerned or
interested directly or indirectly as principal, agent, employee or otherwise
(except in his capacity employed hereunder) in the similar business or
activities being carry on by the Company or be personally employed or engaged
with or without any consideration in any capacity whatsoever in or in connection
with any business whatsoever other than the business of the Company.

      (11)

TERMINATION

     

The employment of the Executive hereunder may be terminated at any time:

- 4 -

--------------------------------------------------------------------------------


  (a)

by either party hereto giving to the other not less than 30 days’ prior notice
in writing to that effect or paying to the other a sum equal to not less than 30
days’ salary in lieu of such notice; or

        (b)

by the Executive without any prior notice or payment in lieu thereof.

If the Executive is also appointed as a director of the Company, upon the
termination of his employment hereunder, he shall at the time of such
termination automatically cease to be the director of the Company without any
claim, compensation or payment of any nature whatsoever by reason thereof.

(12)

SEVERABILITY

   

If at any time any provision of this Agreement or any part of such provision
becomes invalid, illegal, unenforceable or incapable of performance in any
respect, the validity, legality, enforceability or performance of the remaining
provisions hereof or such remaining part of such provision (as the case may be)
shall not thereby in any way be affected or impaired.

    (13)

ENTIRE AGREEMENT

   

This Agreement constitutes the entire agreement and understanding between the
parties hereto in connection with the subject matter of this Agreement and
supersedes all previous (if any) proposals, representations, warranties,
undertakings or agreements relating thereto whether oral, written or otherwise
and neither party hereto has relied on (if any) such proposals, representations,
warranties, undertakings or agreements in entering into this Agreement.

    (14)

GOVERNING LAW

   

This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Delaware, without reference to its conflict of law principals. To
the extent permitted by applicable law, the parties hereby waive any provisions
of law which render any provision of this Agreement unenforceable in any
respect.

[Signature Page Follows]

- 5 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

CHINA BIOLOGIC PRODUCTS, INC.

By: /s/ Chao Ming Zhao
Chao Ming Zhao
Chairman and Chief Executive Officer


EXECUTIVE

/s/ Stanley Lau
Stanley Lau


Address:
c/o China Biologic Products, Inc.
No. 14 East Hushan Road
Tai’an City, Shandong, China, 550025


Signature Page to Lau Employment Agreement

--------------------------------------------------------------------------------